Citation Nr: 1818325	
Decision Date: 03/26/18    Archive Date: 04/04/18

DOCKET NO.  14-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1. Whether the reduction in disability rating from 50 percent to 30 percent for post-traumatic stress disorder (PTSD), effective June 7, 2012, was proper.

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to November 1987 and from March 1990 to May 1992. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 

In July 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge. A transcript of the hearing has been associated with the claims file.

The Board notes that, in May 2016, the RO issued a Statement of the Case addressing the Veteran's claim for an increased rating for his service-connected deep vein thrombosis (DVT). However, in correspondence dated June 17, 2016, the Veteran's representative stated that the Veteran would not be filing a VA Form 9 pursuing the increased rating claim for DVT. Thus, an appeal regarding this issue has not been certified and it is not currently before the Board.


FINDINGS OF FACT

1. The Veteran's service-connected PTSD did not show actual improvement under the normal circumstances of life during the pertinent appeal period.

2. The evidence is in relative equipoise as to whether the Veteran is unemployable due to the effect of his service-connected disabilities.


CONCLUSIONS OF LAW

1. The reduction of the 50 percent rating for the service-connected PTSD was improper. 38 U.S.C. §§ 1155, 5103, 5103A, 5112(b)(6) (2012); 38 C.F.R. §§ 3.103 (b), 3.105(e), 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 9411 (2017).

2. Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to a TDIU are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.16 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Rating Reduction

The Board finds that the reduction of the Veteran's rating for his service-connected PTSD from 50 percent to 30 percent was improper, and thus restores the 50 percent rating effective June 7, 2012. 

Notwithstanding the procedural steps that must be taken, a rating reduction is not proper unless the veteran's disability shows actual improvement in his or her ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 349 (2000) (noting that VA must review the entire history of the veteran's disability, ascertain whether the evidence reflects an actual change in the disability, and ascertain whether the examination reports reflecting such change are based upon thorough examinations) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993)). 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which assigns ratings based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.
38 C.F.R. § 4. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

The provisions of 38 C.F.R. § 3.105 (e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines. The RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction. The Veteran must then be given 60 days to submit additional evidence and to request a predetermination hearing. Then a rating action will be taken to effectuate the reduction. 38 C.F.R. § 3.105 (e). The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires. 38 C.F.R. § 3.105 (e), (i)(2)(i).

The Veteran seeks the restoration of a 50 percent rating for his service-connected PTSD since June 7, 2012, arguing that the October 2012 reduction of the rating was improper. 

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 9411. PTSD is evaluated under the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017). A 30 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when a veteran's psychiatric disorder causes occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this case, the procedural requirements under 38 C.F.R. § 3.105 (e) do not apply because the October 2012 rating decision did not result in a reduction of compensation payments. In the decision, the RO additionally granted a higher, 50 percent rating for migraines effective from February 3, 2012. As a result, there was no reduction in the Veteran's overall compensation payment. See Stelzel v. Mansfield, 508 F.3d 1345 (Fed. Cir. 2007) (holding that 38 U.S.C. § 3012 (b)(6) (1962) and 38 U.S.C. § 5112 (b)(6) do not require VA to provide 60 days notice prior to a ratings reduction where the overall compensation paid to the Veteran is not reduced). 

The issue now becomes whether the reduction was proper based on the evidence then of record. 

As noted in the applicable rating decision, the Veteran's 50 percent evaluation was based upon an October 2010 VA contract examination report. In that examination report, the Veteran and his wife reported symptoms including hypervigilance, avoidance of crowds, social anxiety, a high degree of irritability, nightmares, emotional detachment, exaggerated startle response, and some cognitive decline. The Veteran had difficulty maintaining employment due to memory and concentration difficulties. He feared attacks by others while in crowds and did not feel safe in his own home. He had a history of violent behavior, including attacking a civilian who yelled in his face. The Veteran also reported a history of suicide attempts for which he was hospitalized. The examiner noted poor eye contact, illogical and irregular speech, lack of focus, anxious affect, as well as impaired judgment, memory, and thought processes. 

In October 2012, the RO reduced the Veteran's disability rating for his PTSD to 30 percent based upon a June 2012 VA examination. At the time of the examination, the Veteran reported recurrent and distressing thoughts, avoidance behaviors, emotional detachment, irritability and outbursts of anger, hypervigilance, markedly diminished interest in activities, and anxiety. The examiner concluded that the reported symptoms caused clinically significant distress or impairment in occupational, social, and other important areas of functioning. 

Upon consideration of the foregoing evidence, and a comparison of the demonstrated symptomatology at the time of the assignment of the Veteran's pre-reduction 50 percent disability rating versus the demonstrated symptomatology since that time, the Board concludes that the evidence does not show actual improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust, supra. Rather, the June 2012 examination report serves to support the 50 percent evaluation as it indicates that the Veteran's PTSD symptomatology continued to result in significant impairment in occupational and social functioning. Indeed, the Veteran consistently reported symptoms including avoidance behaviors, emotional detachment, irritability and outbursts of anger, and hypervigilance at both examinations, with no indication that such symptoms had improved since October 2010. 

Therefore, the Board finds that the reduction of the 50 percent disability rating was improper and that the restoration of the 50 percent rating for service-connected PTSD is warranted, effective June 7, 2012. See 38 C.F.R. §§ 4.2, 4.10; Brown, 5 Vet. App. at 421.

II. Entitlement to TDIU 

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reasons of service-connected disabilities shall be rated totally disabled. Therefore, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a). The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, education and vocational attainment and all other factors having a bearing on the issue. 38 C.F.R. § 4.16 (b). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his/her age or to any impairment caused by non-service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends that he is unable to work due to his service-connected disabilities. For the reasons below, the Board finds that the Veteran is entitled to a TDIU. 

The Veteran has four service-connected disabilities; PTSD rated at 50 percent; migraines rated at 50 percent; DVT rated at 30 percent; and a surgical scar rated as noncompensable. His combined rating was 70 percent, effective March 29, 2010. At that time, there was at least one disability ratable at 40 percent or more (PTSD rated as 50 percent) and additional disabilities to bring the combined rating to 70 percent or more. As such, he has met the schedular requirements for the assignment of a TDIU since that date. However, the main question before the Board is whether the Veteran's service-connected disabilities alone rendered him unable to obtain substantially gainful employment.

In his February 2012 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he last worked on a full-time basis in June 2007 as a patient advocate at a VA Hospital. Furthermore, at the July 2016 Board hearing, he testified that the frequent absenteeism caused by his migraines had prevented him from securing and maintaining gainful employment since that time. See July 2016 Board Hearing Testimony p. 19-20.

At the August 2010 VA examination, the examiner noted that the Veteran's migraines resulted in increased absenteeism that would interfere with his employment. Additionally, an October 2010 VA psychological contract examiner concluded that the Veteran's PTSD rendered him unable to maintain employment. 

A July 2012 VA examiner determined that the Veteran would only be capable of performing sedentary employment, with limited walking and standing, so long as his employer would accommodate his frequent medical-related absences.  

An October 2012 opinion letter, submitted by a VA psychiatrist, indicated that the Veteran was unemployable due to his service-connected disabilities. Specifically, he noted that the Veteran's psychological symptoms worsened when he was in large groups of people, such as a place of employment. He further concluded that the frequent breaks required by the Veteran's weekly migraines, as well as his limited ability to sit and stand due to his DVT, would interfere with his ability to maintain meaningful employment. 

In April 2016, a VA examiner concluded that the Veteran's service-connected DVT limited his ability to walk and stand for prolonged periods of time, which impeded his ability to work.  

Most recently, in July 2017, a VA examiner determined that the Veteran was unable to complete a traditional 8 hour work day, due to the frequency and duration of his migraines. He concluded that the service-connected migraine condition made the Veteran unemployable in a traditional work environment. The examiner indicated that he would only be capable of sedentary employment in his own home.

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator. 38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350 (2013). However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floor v. Shinseki, 26 Vet. App. 376, 381 (2013). 

Based on the evidence of record, the Board finds that it is at least as likely as not the Veteran is unemployable due to his service-connected disabilities. As noted above, he meets the schedular requirements, he has been unemployed throughout the pendency of this appeal, and his PTSD and migraine symptoms have since been shown to be severe enough to preclude employment.

Since March 29, 2010, the record summarily reflects that the Veteran possesses multiple service-connected physical impairments which affect his ability to secure or maintain substantially gainful employment. His service-connected DVT impairs his capacity for strenuous physical labor, and specifically prohibits him from working in an environment requiring prolonged standing, walking, and sitting. Additionally, the frequent absenteeism caused by his migraines and the social limitations resulting from his PTSD impede his ability to be employed in an environment away from his home. The medical opinions of record indicate that the Veteran would be capable of no more than sedentary employment with a nontraditional schedule or with arrangements to work from home. Thus, his options for securing or maintaining substantially gainful employment that can sufficiently accommodate his disabilities are very limited, at best. 

Overall, the Board considers the evidence on the question at issue to be in equipoise. Giving the benefit of the doubt to the Veteran, entitlement to TDIU is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 50 percent disability rating for PTSD is restored, effective June 7, 2012, and the appeal is granted.

A TDIU is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


